Exhibit 99.1 Financial Statements and Report of Independent Certified Public Accountants Lifecore Biomedical, LLC December 31, 2009 and 2008 Contents Page Report of Independent Certified Public Accountants 3 Financial Statements Balance sheets 5 – 6 Statements of operations 7 Statements of member’s equity 8 Statements of cash flows 9 Notes to financial statements 10 Report of Independent Certified Public Accountants The Board of Directors and Member’s Lifecore Biomedical, LLC We have audited the accompanying balance sheets of Lifecore Biomedical, LLC (a Minnesota limited liability company) as of December31, 2009 and 2008, and the related state­ments of operations, member’s equity and cash flows for the year ended December31, 2009 and the period March27, 2008 through December31, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America as established by the American Institute of Certified Public Accoun­tants. Those standards require that we plan and perform the audit to obtain reasonable assur­ance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accor­dingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Lifecore Biomedical, LLC as of December31, 2009 and 2008, and the results of its operations and its cash flows for the year ended December 31, 2009 and for the period March27, 2008 through December31, 2008, in conformity with accounting principles generally accepted in the United States of America. /s/ Grant Thornton LLP Minneapolis, Minnesota February 12, 2010 FINANCIAL STATEMENTS Lifecore Biomedical, LLC BALANCE SHEETS December 31, 2009 and 2008 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowances Due from Dental - Inventories Deferred income taxes, net Income tax receivable - Prepaid expenses Total current assets PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS Intangible assets, net Long-term inventories Deferred income taxes, net - Total other assets $ $ The accompanying notes are an integral part of these financial statements. 5 Lifecore Biomedical, LLC BALANCE SHEETS–CONTINUED December 31, 2009 and 2008 LIABILITIES AND MEMBER’S EQUITY CURRENT LIABILITIES Current maturities of long-term obligations $ $ Accounts payable Accrued compensation Accrued expenses Accrued warranty expense - Total current liabilities LONG-TERM OBLIGATIONS, less current maturities LONG-TERM DEFERRED INCOME TAXES, net - MEMBER’S EQUITY Member’s equity Accumulated deficit ) ) $ $ 6 Lifecore Biomedical, LLC STATEMENTS OF OPERATIONS For the year ended December 31, 2009 and period from March 27, 2008 through December 31, 2008 Net sales $ $ Cost of goods sold Gross profit Operating expenses Research and development Marketing and sales General and administrative Goodwill impairment - Operating income (loss) ) Other income (expense) Interest income Interest expense ) ) Other, net - ) Income (loss) before income taxes ) Income tax expense ) ) NET INCOME (LOSS) $ $ ) The accompanying notes are an integral part of these financial statements. 7 Lifecore Biomedical, LLC STATEMENTS OF MEMBER’S EQUITY For the year ended December 31, 2009 and period from March 27, 2008 through December 31, 2008 Member’s equity Accumulated Units Amount deficit Total Opening balances at March 27, 2008 $ $ - $ Contributed capital - - Net loss - - ) ) Balances at December 31, 2008 ) Stock-based compensation expense - - Net income - - Balances at December 31, 2009 $ $ ) $ The accompanying notes are an integral part of these financial statements. 8 Lifecore Biomedical, LLC STATEMENTS OF CASH FLOWS For the year ended December 31, 2009 and period from March 27, 2008 through December 31, 2008 Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Goodwill impairment - Depreciation and amortization Allowance for doubtful accounts ) Deferred income taxes Stock compensation expense - Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other assets Accounts payable ) Accrued liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Purchases of intangibles ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on long-term obligations ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest during the period $ $ Non-cash contributed capital - The accompanying notes are an integral part of these financial statements. 9 Lifecore Biomedical, LLC NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE A–NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business On March26, 2008, Lifecore Biomedical, Inc. was acquired by SBT Acquisition, Inc., a private company (the “Acquirer”).Prior to this date, Lifecore’s operations consisted of two divisions, Hyaluronan and Dental (Note B).The Acquirer of the Company merged Lifecore Biomedical, Inc.’s Dental opera­tions into a different entity.Lifecore Biomedical, Inc. converted to Lifecore Biomedical, LLC (“Lifecore”) and consists of the Company’s Hyaluronan operations on March27, 2008.Lifecore manufactures hyaluronan biomaterials and provides specialized contract aseptic manufacturing services.The Company’s manufacturing facility is located in Chaska, Minnesota.The Company primarily markets its products through original contract manufacturing alliances in ophthalmologic and orthopedic surgery and veterinary medicine. In preparing these financial statements, the Company evaluated subsequent events through February 12, 2010, the date these financial statements were available to be issued.The Company made no significant changes to these financial statements as a result of the subsequent events evaluation. A summary of significant accounting policies consistently applied in the preparation of the financial statements follows: Cash and Cash Equivalents The Company considers all highly liquid temporary investments with original maturities of three months or less to be cash equivalents.At December31, 2009 and 2008, substantially all of the Company’s cash and cash equivalents were invested in money market funds, which may at times exceed Federal Deposit Insurance Corporation limits.Money market funds are carried at cost which approximates fair value.The fair value of these funds is determined based upon quoted market prices, which are considered Level 1 inputs as defined by Accounting Standards Codification (ASC) 820, Fair Value Measurement and Disclosures. Accounts Receivable The Company extends credit to customers in the normal course of business but generally does not require collateral or any other security to support amounts due.Management performs on-going credit evaluations of its customers.The Company’s customers are located primarily throughout North America, Europe and Asia.Accounts outstanding longer than contractual terms are considered past due.The Company evaluates the need for an allowance for credit losses based on history, economic conditions, and composition of its aging and in some cases, makes allowances for specific customers based on these and other factors.The Company writes off accounts receivable balances when they become uncollectible.At December31, 2009, there was no allowance for credit losses.At December31, 2008, the Company recorded an allowance of $349,000 for credit losses. 10 Lifecore Biomedical, LLC NOTES TO FINANCIAL STATEMENTS - CONTINUED December 31, 2009 and 2008 NOTE A–NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES–Continued Inventories Inventories are stated at the lower of cost (first-in, first-out method) or market.Inventories consist mainly of finished hyaluronan powder, aseptic units and related raw materials.The Com­pany’s inventory has been reduced to lower of cost or market for obsolete, excess or unmarketable inven­tory.The lower of cost or market adjustment is based on management’s review of inventories on hand compared to estimated future usage and sales.The portion of finished hyaluronan powder inventory not expected to be consumed within the next 12 months is classified as a long-term asset.The finished hyaluronan inventory is maintained in a frozen state and has a shelf life of ten years.At the time of the acquisition, finish goods inventory was valued at selling prices less cost and profits for the selling effort.Inventories consisted of the following at December31: Raw materials $ $ Work-in-process Finished goods – current Finished goods – long-term $ $ Depreciation Depreciation is provided in amounts sufficient to charge the cost of depreciable assets to operations over their estimated service lives principally on a straight-line method for financial reporting purposes and accelerated methods for income tax reporting purposes.Depreciation expense was approximately $2,064,000 and $1,444,000 for the year ended December31, 2009 and the period from March27, 2008 to December31, 2008, respectively.The depreciable lives represent the remaining useful lives assigned to the property, plant and equipment as a part of the acquisition of the Company (Note B).For property, plant and equipment acquired subsequent to the acquisition, the Company assigned useful lives as follows: Building 7 – 40 years Land and building improvements 7 – 40 years Equipment 3 – 10 years 11 Lifecore Biomedical, LLC NOTES TO FINANCIAL STATEMENTS - CONTINUED December 31, 2009 and 2008 NOTE A–NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES–Continued Property, plant and equipment consists of the following at December 31: Land $ $ Building Land and building improvements Equipment Less accumulated depreciation ) ) Construction in progress - Total property, plant and equipment $ $ Impairment of Long-Lived Assets Long-lived assets, such as property and equipment, subject to amortization, are reviewed for impairment whenever events or changes in circumstances indi­cate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated, undiscounted future cash flows expected to be generated by the asset.If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the assets exceeds the fair value of the asset.Assets to be disposed of would be separately presented in the balance sheet and reported at the lower of the carrying amount or fair value less costs to sell, and are no longer depreciated.There was no impairment during the year ended Decem­ber31, 2009 and period from March27, 2008 to December31, 2008. Goodwill Goodwill is tested for impairment on an annual basis, or when there is an indication that an impairment has occurred, and is written down when impaired by applying a fair-value test based on a cash flow multiple.Management has selected December31 as the date for the annual goodwill impairment test.Management completed the test at December31, 2008 and determined that goodwill was fully impaired due to a change in market conditions during the second half of 2008 that reduced the cash flow multiples used by market participants to value comparable companies as compared to the multiple used to value the Company at acquisition. 12 Lifecore Biomedical, LLC NOTES TO FINANCIAL STATEMENTS - CONTINUED December 31, 2009 and 2008 NOTE A–NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES–Continued Identifiable Intangible Assets Intangible assets are amortized over their respective use­ful lives to their residual values, and reviewed for impairment if events and circumstances indicate the asset might be impaired.In conjunction with the goodwill impairment analysis at December31, 2008, management reviewed the fair-value of identifiable intangible assets based on future cash flows and determined identifiable intangible assets were not impaired.There were no indicators that intangible assets were impaired at December31, 2009. Intangible assets consisted of the following at December31: Useful lives in years Patents and license fees 15 years $ $ Customer relationships 12 years Trademarks and technology 20 years Less accumulated amortization ) ) $ $ Amortization expense was approximately $270,000 and $194,000 for the year ended December31, 2009 and the period from March27, 2008 to December31, 2008, respectively. The following is a schedule of future amortization expenses for the years ended December31: $ Thereafter Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, product is shipped, or otherwise accepted by the customer, pursuant to customers’ orders, the price is fixed and determinable and collection is reasonably assured.The Company does not regularly experience product returns. 13 Lifecore Biomedical, LLC NOTES TO FINANCIAL STATEMENTS - CONTINUED December 31, 2009 and 2008 NOTE A–NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES–Continued The Company offers various warranties on their products.A warranty expense is recorded at the time the Company becomes aware of a product warranty liability as the Company does not have a history of warranty obligations.The Company accrued a warranty liability of $380,000 at December31, 2009 for sales that occurred during 2009.The Company had no accrued warranty expense at December31, 2008. Shipping & Handling Costs incurred with the shipment of product between the Company and its vendors are classified as cost of goods sold.Costs incurred with the shipment of products from the Company to its customers are classified in net sales when billed. Income Taxes The Company is a single-member LLC, which is considered a “disregarded entity” for tax purposes because the Company’s parent is a C-Corporation.As a result, income taxes have been provided for in the financial statements as if the Company was a C-Corporation.Deferred income taxes are provided for based on the liability method whereby deferred tax assets and deferred tax liabilities are recognized for the effects of taxable temporary differences.Temporary differences are the differences between reported amounts of assets and liabilities and their tax bases.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Stock-Based Awards During 2009, the Company recognized stock-based compensation expense within the statement of opera­tions based on the fair value of the award over the requisite service period.The Company did not recog­nize compensation expense and no equity instruments were authorized or granted by the Company during the period from March27, 2008 through December31, 2008. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. 14 Lifecore Biomedical, LLC NOTES TO FINANCIAL STATEMENTS - CONTINUED December 31, 2009 and 2008 NOTE B–ACQUISITION On January15, 2008, the Company and SBT Holdings, Inc., a Delaware corporation (the “Parent”), and SBT Acquisition, Inc., a Minnesota corporation and wholly-owned subsidiary of the Acquirer, entered into an Agreement and Plan of Merger.On March20, 2008, the Acquirer success­fully completed the tender offer for all of the outstanding shares of the common stock of Lifecore Biomedical, Inc.As of the expira­tion of the tender offer, on Thursday, March20, 2008, a total of approximately 12,769,687 shares were validly tendered and not withdrawn in the offer (including shares tendered by notices of guaranteed deli­very), representing approximately 94.18% of the outstanding shares of the Company.Acquirer accepted for payment, in accordance with the terms of the offer, all shares that were validly tendered and not with­drawn prior to the expiration of the offer. Effective March26, 2008, the Acquirer of the Company merged Lifecore Biomedical, Inc.’s Dental opera­tions into another entity it owns. The purchase price has been allocated to the assets and liabilities assumed based on their fair market value at the date of purchase.The estimated market value of acquired assets and liabilities exceeded the purchase price by approximately $1,447,000 which was reflected as goodwill.As outlined in Note A, goodwill was fully impaired at December31, 2008. A summary of the acquisition is as follows: Accounts receivable $ Inventories Prepaid expenses and other current assets Property, plant and equipment Identifiable intangible assets Deferred taxes, net ) Assumed liabilities ) Net assets acquired Purchase price Goodwill $ NOTE C–LINE OF CREDIT The Company has a $5,000,000 credit facility with a bank which has a maturity date of May 31, 2010.The agreement is subject to compliance with cove­nants.Under the credit facility, interest will accrue at LIBOR plus 2.50%, but at no time less than 4.00%.At December31, 2009 and December31, 2008, there were no balances outstanding under the line of credit.The Company believes they will be able to renew the credit facility with the same bank under similar terms. 15 Lifecore Biomedical, LLC NOTES TO FINANCIAL STATEMENTS - CONTINUED December 31, 2009 and 2008 NOTE D–LONG-TERM OBLIGATIONS On August19, 2004, the Company issued variable rate industrial revenue bonds.The proceeds from these bonds were used to retire the then existing 10.25% fixed rate industrial revenue bonds on September1, 2004.The aggregate principal amount of the new bonds was $5,630,000, and the bonds bear interest at a variable rate set weekly by the bond remarketing agent (3.32% and 1.45% on December31, 2009 and December31, 2008).The bonds are collateralized by a bank letter of credit which is secured by a first mortgage on the Company’s facility in Chaska, Minnesota.The terms of the agreement require the Company to comply with various financial covenants including minimum tangible net worth and liabilities to tangible net worth ratio.In addition, the Company pays an annual remarketing fee equal to 0.125% and an annual letter of credit fee of 1.00%. Long-term obligations consist of the following at December31: Industrial development revenue bonds $ $ Less current maturities ) ) $ $ The aggregate minimum annual principal payments of long-term obligations are as follows for the years ended December31: $ Thereafter NOTE E–MEMBER’S EQUITY Stock Based Awards During 2009, the Company adopted a stock option plan.The Company’s stock options generally vest ratably over five years of service and have a contractual life of 10 years.The Company had authorized 320,856 shares for grant.Options were granted under all plans at exer­cise prices that are determined by the Board of Directors.Each grant awarded specifies the period for which the options are exercisable and provides that the options shall expire at the end of such period. 16 Lifecore Biomedical, LLC NOTES TO FINANCIAL STATEMENTS - CONTINUED December 31, 2009 and 2008 NOTE E–MEMBER’S EQUITY–Continued In 2009, the Company granted stock options to certain key members of management.The following is a rollforward of stock option activity: Number of Exercise stock options price Options outstanding at December 31, 2008 - $ - Granted Exercised - - Forfeited ) Options outstanding at December 31, 2009 $ Stock-based compensation expense is classified based on the option holders’ salary expense classification. Cost of goods sold $ Research and development Marketing and sales General and administrative Total stock-based compensation expense $ The weighted-average fair value of options granted during the year ended December31, 2009 was $10.68 per share.All options outstanding at December31, 2009 represent unvested stock options.The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model with the following weighted-average assumptions used: Risk-free interest rate % Expected volatility 77 % Expected life (in years) 5 Dividend yield 0
